Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 



3.	Claims 21-40 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the issued claims 1-20 of U.S. Patent No. 10,853,019 (“The Parent”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claims would have been obvious over the referenced issued claims.  The Examiner has bold-faced the limiting features in the claims that are different but believed to be not patently distinct.

Pending claims in the Instant Application
Issued Claims of the Parent
21. A computer-implemented method for secured screen sharing, the method comprising: 

receiving, by a server, an indication to initiate a screen sharing session between a first client device and a second client device; 


receiving, by the server, information associated with a primary client interface of the first client device including a user interface element in the primary client interface; 





masking, by the server, the particular portion of the user interface element that includes the sensitive information; 
generating, by the server, a replica client interface of the primary client interface including a replica user interface element corresponding to the user interface element, the replica user interface element including the masked sensitive information; and 






transmitting, by the server, the replica client interface to the second client device.
providing secured screen sharing, the method comprising: 

receiving, by a server from a first client device, an indication to initiate a screen sharing session with a second client device, wherein the first and second client devices are remote and independent of one another;
receiving, by the server from the first client device, state information of a primary client interface of the first client device, the state information indicating at least one user interface element in the primary client interface, the at least one user interface element having a corresponding state value;
the corresponding state value of the at least one user interface element to determine a particular portion of the at least one user interface element that includes sensitive information;


generating, by the server, a replica client interface of the primary client interface including at least one replica user interface element corresponding to the at least one user interface element, the at least one replica user interface element including a portion corresponding to the particular portion of the at least one user interface element that includes the sensitive information, wherein generating the replica client interface includes masking the portion of the at least one replica user interface element corresponding to the particular portion of the at least one user interface element that includes the sensitive information; and

transmitting, by the server to the second client device, the replica client interface to be displayed in a display of the second client device.

primary user inputs from the first client device; 

receiving, by the server, an indication of one or more secondary user inputs from the second client device; and 

determining, by the server, an order of operations based upon the one or more primary user inputs and the one or more secondary user inputs.

main user inputs;

receiving, by the server from the second client device, an indication of one or more secondary user inputs; and

determining, by the server, an order of operations based upon the one or more main user inputs and the one or more secondary user inputs.


determining, by the server, a chronological order of the one or more primary user inputs and the one or more secondary user inputs; 

determining, by the server, a ranking of importance of the one or more primary user inputs and the one or more secondary user inputs; and 

creating, by the server, the order of operations based upon the chronological order and the ranking of importance of the one or more primary user inputs and the one or more secondary user inputs.
3. The computer-implemented method of claim 2, wherein determining the order of operations further includes: 

determining, by the server, a chronological order of the one or more main user inputs and the one or more secondary user inputs;

determining, by the server, a ranking of importance of the one or more main user inputs and the one or more secondary user inputs; and

creating, by the server, the order of operations based upon the chronological order and the ranking of importance of the one or more main user inputs and the one or more secondary user inputs.


masking, by the server, a first user interface input in the primary client interface and a second user interface input in the replica client interface based upon the order of operations; 

transmitting, by the server, an indication of the masked primary client interface to the first client device; and 



transmitting, by the server, an indication of the masked replica client interface to the second client device.
4. The computer-implemented method of claim 2, further comprising: 

masking, by the server, at least a first user interface input in the primary client interface and at least a second user interface input in the replica client interface based upon the order of operations;

transmitting, by the server to the first client device, an indication of the masked primary client interface to be displayed in a display of the first client device; and

transmitting, by the server to the second client device, an indication of the masked replica client interface to be displayed in the display of the second client device.

25. The computer-implemented method of claim 24, wherein the masked primary client interface and the masked replica client interface are identical except for the first and second user interface inputs, each of the first and second user interface inputs corresponding to the sensitive information.
5. The computer-implemented method of claim 4, wherein the masked primary client interface and the masked replica client interface are identical except for the at least first and second user interface inputs, each of the at least first and second user interface inputs corresponding to the sensitive information.

6. The computer-implemented method of claim 1, wherein the sensitive information includes personally identifiable information.
27. The computer-implemented method of claim 21, wherein masking the particular portion of the user interface element includes: 
replacing, by the server, the particular portion of the user interface element that includes the sensitive information with a graphic element of a same size and shape as the particular portion of the user interface element such that the graphic element obscures the sensitive information.
7. The computer-implemented method of claim 1, wherein masking the particular portion of the at least one user interface element includes: 
replacing, by the server, the particular portion of the at least one user interface element that includes the sensitive information with a graphic element of a same size and shape as the particular portion of the at least one user interface element such that the graphic element obscures the sensitive information.
28. A system for secured screen sharing, the system comprising: 

a first client device; 
a second client device; and 
a server including a memory and one or more processors, the memory including instructions, that when executed by the one or more processors, cause the server to: 

receive an indication to initiate a screen sharing session between the first client device and the second client device; 




receive information associated with a primary client interface of the first client device including a user interface element in the primary client interface; 




analyze the user interface element to determine a particular portion of the user interface element that includes sensitive information; 


mask the particular portion of the user interface element that includes the sensitive information; 
generate a replica client interface of the primary client interface including a replica user interface element corresponding to the user interface element, the replica user interface element including the masked sensitive information; and 







transmit the replica client interface to the second client device.
providing secured screen sharing, the system comprising: 

a first client device;
a second client device; and
a server including a memory and one or more processors, the memory including instructions, that when executed by the one or more processors, cause the server to: 

receive, from the first client device, an indication to initiate a screen sharing session with the second client device, wherein the first and second client devices are remote and independent of one another;

receive, from the first client device, state information of a primary client interface of the first client device, the state information indicating at least one user interface element in the primary client interface, the at least one user interface element having a corresponding state value;

analyze the corresponding state value of the at least one user interface element to determine a particular portion of the at least one user interface element that includes sensitive information; 

generate a replica client interface of the primary client interface including at least one replica user interface element corresponding to the at least one user interface element, the at least one replica user interface element including a portion corresponding to the particular portion of the at least one user interface element that includes the sensitive information, wherein generating the replica client interface includes masking the portion of the at least one replica user interface element corresponding to the particular portion of the at least one user 

transmit, to the second client device, the replica client interface to be displayed in a display of the second client device.


receive an indication of one or more primary user inputs from the first client device; 

receive an indication of one or more secondary user inputs from the second client device; and 

determine an order of operations based upon the one or more primary user inputs and the one or more secondary user inputs.
9. The system of claim 8, wherein the instructions, that when executed by the one or more processors, further cause the server to: 

receive, from the first client device, an indication of one or more main user inputs;

receive, from the second client device, an indication of one or more secondary user inputs; and

determine an order of operations based upon the one or more main user inputs and the one or more secondary user inputs.
30. The system of claim 29, wherein the instructions that cause the server to determine the order of operations further cause the server to: 

determine a chronological order of the one or more primary user inputs and the one or more secondary user inputs; 

determine a ranking of importance of the one or more primary user inputs and the one or more secondary user inputs; and 

create the order of operations based upon the chronological order and the ranking of importance of the one or more primary user inputs and the one or more secondary user inputs.


determine a chronological order of the one or more main user inputs and the one or more secondary user inputs;

determine a ranking of importance of the one or more main user inputs and the one or more secondary user inputs; and

create the order of operations based upon the chronological order and the ranking of importance of the one or more main user inputs and the one or more secondary user inputs.


mask a first user interface input in the primary client interface and a second user interface input in the replica client interface based upon the order of operations; 


transmit an indication of the masked primary client interface to the first client device; and 


transmit an indication of the masked replica client interface to the second client device.
11. The system of claim 9, wherein the instructions, that when executed by the one or more processors, further cause the server to: 

mask at least a first user interface input in the primary client interface and at least a second user interface input in the replica client interface based upon the order of operations;

transmit, to the first client device, an indication of the masked primary client interface to be displayed in a display of the first client device; and

transmit, to the second client device, an indication of the masked replica client interface to be displayed in the display of the second client device.

12. The system of claim 11, wherein the masked primary client interface and the masked replica client interface are identical except for the at least first and second user interface inputs, each of the at least first and second user interface inputs corresponding to the sensitive information.
33. The system of claim 28, wherein the sensitive information includes personally identifiable information.
13. The system of claim 8, wherein the sensitive information includes personally identifiable information.
34. The system of claim 28, wherein the instructions that cause the server to mask the particular portion of the at least one user interface element further cause the server to: 



replace the particular portion of the user interface element that includes the sensitive information with a graphic element of a same size and shape as the particular portion of the user interface element such that the graphic element obscures the sensitive information.
14. The system of claim 8, wherein the instructions that cause the server to mask the portion of the at least one replica user interface element corresponding to the particular portion of the at least one user interface element that includes the sensitive information further cause the server to: 

replace the portion of the at least one replica user interface element corresponding to the particular portion of the at least one user interface element that includes the sensitive information with a graphic element of a same size and shape as the portion of the at least one replica user interface element corresponding to the particular portion of the at least one user interface element that includes the sensitive information such that the graphic element obscures the sensitive information.



receive an indication to initiate a screen sharing session between a first client device and a second client device; 


receive information associated with a primary client interface of the first client device including a user interface element in the primary client interface; 




analyze the user interface element to determine a particular portion of the user interface element that includes sensitive information; 


mask the particular portion of the user interface element that includes the sensitive information; 







transmit the replica client interface to the second client device.
providing secured screen sharing, the instructions when executed by one or more processors of a computing device cause the computing device to: 

receive, from a first client device, an indication to initiate a screen sharing session with a second client device, wherein the first and second client devices are remote and independent of one another;

receive, from the first client device, state information of a primary client interface of the first client device, the state information indicating at least one user interface element in the primary client interface, the at least one user interface element having a corresponding state value;

analyze the corresponding state value of the at least one user interface element to determine a particular portion of the at least one user interface element that includes sensitive information;

generate a replica client interface of the primary client interface including at least one replica user interface element corresponding to the at least one a portion corresponding to the particular portion of the at least one user interface element that includes the sensitive information, wherein generating the replica client interface includes masking the portion of the at least one replica user interface element corresponding to the particular portion of the at least one user interface element that includes the sensitive information; and

transmit, to the second client device, the replica client interface to be displayed in a display of the second client device.


receive an indication of one or more primary user inputs from the first client device; 

receive an indication of one or more secondary user inputs from the second client device; and 

primary user inputs and the one or more secondary user inputs.


receive, from the first client device, an indication of one or more main user inputs;

receive, from the second client device, an indication of one or more secondary user inputs; and

main user inputs and the one or more secondary user inputs.


determine a chronological order of the one or more primary user inputs and the one or more secondary user inputs; 

determine a ranking of importance of the one or more primary user inputs and the one or more secondary user inputs; and 

create the order of operations based upon the chronological order and the ranking of importance of the one or more primary user inputs and the one or more secondary user inputs.
17. The non-transitory computer-readable medium of claim 16, wherein the instructions when executed by the one or more processors that cause the computing device to determine the order of operations further cause the computing device to: 

determine a chronological order of the one or more main user inputs and the one or more secondary user inputs;

determine a ranking of importance of the one or more main user inputs and the one or more secondary user inputs; and

create the order of operations based upon the chronological order and the ranking of importance of the one or more main user inputs and the one or more secondary user inputs.
38. The non-transitory computer-readable medium of claim 36, further instructions that when executed by the one or more processors of the computing device cause the computing device to: 




transmit an indication of the masked primary client interface to the first client device; and 


transmit an indication of the masked replica client interface to the second client device.


at least a first user interface input in the primary client interface and at least a second user interface input in the replica client interface based upon the order of operations;

transmit, to the first client device, an indication of the masked primary client interface to be displayed in a display of the first client device; and

transmit, to the second client device, an indication of the masked replica client interface to be displayed in the display of the second client device.

19. The non-transitory computer-readable medium of claim 18, wherein the masked primary client interface and the masked replica client interface are identical except for the at least first and second user interface inputs, each of the at least first and second user interface inputs corresponding to the sensitive information.
40. The non-transitory computer-readable medium of claim 35, wherein the sensitive information includes personally identifiable information.
20. The non-transitory computer-readable medium of claim 15, wherein the sensitive information includes personally identifiable information.



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 21-22, 26, 28-29, 33, 35-36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6871213 (“Graham”) in view of U.S. Patent No. 10692147 (“Ruble”).
Regarding claim 21, GRAHAM teaches a computer-implemented method for secured screen sharing (co-browsing/co-navigation of web pages across two or more clients, e.g. per column 3 lines 56-61, and particularly via a session that is secured by an authentication mechanism per FIG. 5 step 504 , the method comprising: 
receiving, by a server, an indication to initiate a screen sharing session between a first client device and a second client device (column 5 lines 50-59, particularly the discussed “message” that indicates willingness by one client to engage with another client in a shared session, the connection between the clients is across a network as shown in FIG. 1 for example and is facilitated by a co-navigation service (e.g., FIG. 3 element 315, and column 9 lines 50-54 and column 12 lines 39-56) which is essentially a server or at least hosted on a server of some kind); 
receiving, by the server, information associated with a primary client interface of the first client device including a user interface element in the primary client interface (column 4 line 62 – column 5 line 29 discussing a navigation step, e.g. corresponding to a user’s input, to retrieve a web page, i.e. a user interface for example as described per column 9 lines 4-20 and column 12 lines 39-56, as part of a shared session); 
analyzing, by the server, the user interface element to determine a … user interface element that includes sensitive information (per column 9 lines 1-20 and column 12 lines 39-56, the requested/delivered content, e.g. a particular web page, may feature mechanisms where sensitive information is provided, e.g. presumably in a designated field/location that is necessarily identifiable such that it may be prompted for and/or selectively hidden as described, and where the securing aspect is facilitated by a co-navigation service (e.g., FIG. 3 element 315, and column 9 lines 50-54 and column 12 lines 39-56)) which is essentially a server or at least hosted on a server of some kind); 
generating, by the server, a replica client interface of the primary client interface including a replica user interface element corresponding to the user interface element … and transmitting, by the server, the replica client interface to the second client device (column 4 line 62 – column 5 line 29 discussing a navigation step, e.g. corresponding to a user’s input, to retrieve a web page as part of the .

As discussed above, Graham contemplates hiding select sensitive information, e.g. per column 9 lines 1-20 and column 12 lines 39-56 (where field containing credit card number information and/or social security number information are hidden/obscured).  That said, it is not clear whether Graham teaches analyzing the webpage and/or webpage elements to determine a particular portion of the user interface element that includes sensitive information, e.g. as opposed to determining a UI element as a whole that includes sensitive information (which Graham arguably does).  Instead, the Examiner relies upon RUBLE to teach what Graham otherwise lacks, see e.g. Ruble’s column 9 lines 54-67 explicitly teaching hiding just a portion of a user’s social security number when the user’s sensitive information is masked.  Further, Ruble teaches hiding sensitive information (as Graham does) but specifically by masking, by the server, the particular portion of the user interface element that includes the sensitive information and the replica user interface element including the masked sensitive information (Ruble’s column 9 lines 54-67 explicitly teaching hiding just a portion of a user’s social security number when the user’s sensitive information is masked).
Graham and Ruble both relate to GUI aspects pertaining to the processing and presentation of user-specific information, and specifically some said information is sensitive and desirable of securing.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graham’s whole-element hiding/obfuscation to do the same/similar masking step on a more granular level, e.g. per Ruble, with a reasonable expectation of success, such that only part of the information is masked, thereby improving the user experience by way of providing the user with more 

Regarding claim 22, Graham in view of Ruble teaches the computer-implemented method of claim 21, as discussed above.  The aforementioned references further teach receiving, by the server, an indication of one or more primary user inputs from the first client device and receiving, by the server, an indication of one or more secondary user inputs from the second client device and determining, by the server, an order of operations based upon the one or more primary user inputs and the one or more secondary user inputs (Graham’s column 1 lines 14-19 discussing, as an example of a shared session, a customer service situation with a customer and a representative, such that the two users as mentioned here may collaboratively work through documents, processes, contents, etc., and hence it follows that either user may provide an input, and one may be considered main and one may be considered secondary, e.g. the representative performing the guidance may be considered primary and the user receiving the guidance may be the secondary or vice-versa, and where the receipt of an indication of input as recited may be equivalent to the entry of input by either user into the session (for example, in the same way a keypress on a keyboard is not just an input but an indication of an input per an event-listener (comparable to the FIG. 6 step 604 or FIG. 7 step 704, or some equivalent feature in input-driven software paradigms)), and where it is intuitive that these input events in the shared environment will be processed and impactful in the order in which they are sent/received, e.g. an “order of operations” as recited).  The motivation for combining the references is as discussed above in relation to claim 21.

Regarding claim 26, Graham in view of Ruble teaches the computer-implemented method of claim 21, as discussed above.  The aforementioned references further teach wherein the sensitive information includes personally identifiable information (Graham’s column 9 lines 1-20 and column 12 lines 39-56, where field containing credit card number information and/or social security number information are hidden/obscured).  The motivation for combining the references is as discussed above in relation to claim 21.

Regarding claim 28, the claim includes the same or similar limitations as claim 21 as discussed above, and is therefore rejected under the same rationale.  The recited server and various recited client device elements are taught per Graham’s FIGs. 1, 3, and 4A for example, and memory and processor elements as further recited are similarly taught per Graham’s FIG. 9 and column 13 lines 6-7 for example.

Regarding claim 29, the claim includes the same or similar limitations as claim 22 as discussed above, and is therefore rejected under the same rationale.

Regarding claim 33, the claim includes the same or similar limitations as claim 26 as discussed above, and is therefore rejected under the same rationale.

Regarding claim 35, the claim includes the same or similar limitations as claim 21 as discussed above, and is therefore rejected under the same rationale.  The claim further recites a non-transitory computer readable medium, which is taught per Graham’s column 3 lines 34-42 for example.

Regarding claim 36, the claim includes the same or similar limitations as claim 22 as discussed above, and is therefore rejected under the same rationale.

Regarding claim 40, the claim includes the same or similar limitations as claim 26 as discussed above, and is therefore rejected under the same rationale.


8.	Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Ruble and further in view of U.S. Patent Application Publication No. 2013/0036370 (“Ananthakrishnan”).
Regarding claim 27, Graham in view of Ruble teaches the computer-implemented method of claim 21, as discussed above.  The aforementioned references teach hiding sensitive information (e.g., Graham) and masking specifically (e.g., Ruble, as cited to), but not specifically wherein masking the particular portion of the user interface element includes: replacing, by the server, the particular portion of the user interface element that includes the sensitive information with a graphic element of a same size and shape as the particular portion of the user interface element such that the graphic element obscures the sensitive information.  Rather, the Examiner relies upon ANANTHAKRISHAN to teach what Graham and Ruble otherwise lack, see e.g. Ananthakrishnan’s [0083] discussing obfuscation of sensitive information in a shared session per [0003]-[0004], and further per [0005] a blackout feature may be used to conceal the sensitive information, where either of the teachings per [0005] and [0083] may constitute a masking of that information such that the recipient/participant who is not privy to the sensitive information does not in fact see the sensitive information.
The aforementioned references discussed above both relate to the managing of information, and particularly sensitive information and its visibility, in shared-content/session contexts/frameworks.  Hence, they are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ananthakrishnan’s concrete examples/mechanisms of hiding information with Graham’s similar 

Regarding claim 34, the claim includes the same or similar limitations as claim 27 as discussed above, and is therefore rejected under the same rationale.


Allowable Subject Matter
9.	Claims 23-25, 30-32, and 37-39 are rejected on double patenting grounds, e.g. as expressed above.  However, if Applicants were able to overcome/traverse the double patenting rejection, the aforementioned claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2007/0067852 (“James”)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207.  The examiner can normally be reached on M-F 8am-5pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174